An unpublis

3UPREME Coum
or
NEVADA

(a) 194m mg?!»

ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

 

IN THE SUPREME COURT OF THE STATE OF N EVADA

BRENDAN JAMES NASBY, NH. 67704
Appellant,
 I FELEB-
THE STATE 0F NEVADA,
Respandent. APR 2 7 2015
TRACE K. UMElEMAN
GLERK 0F SUPREME COURT

BY

ORDER ﬂISMISSING APPEAL

DEPUTY CLERK,

This is a pro se appeal from district court decisions to deny a
renewed motion for appointment (if counsel and a motion for leave ﬁf court
to ﬁle a renewed motion for appnintment of counsel. Eighth Judicial
District Court, Clark County; William D. Kebhart, Judge.

Because no statute Or court rule permits an appeal fmm the

aferementioned orders, we lack jurisdiction. Castilla 1;. State, 1D6 Nev.
349; 352, 7923 112:1 1133, 1135 {1990). Accordingly, we
ORDER this appeal DISMISSED.

 

cc: Hon. William D. Kephart, District J udge
Brendan James Nasby

Attorney GeneralfCarson City

Clark Caunty District Atmrney

Eighth District Court Clerk

1531mm